Citation Nr: 0832035	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to July 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) pursuant to an Order of the United States 
Court of Appeals for Veterans Claims dated in May 2008 
vacating part of a July 2007 Board decision that denied 
service connection for cervical spine disability.  The matter 
originally came to the Board on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Hartford Regional Office (RO) in Newington, Connecticut.  In 
August 2005, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.  


REMAND

Consistent with the arguments of appellant's attorney, the 
Board finds that further development is required to comply 
with the duty to assist requirements of 38 C.F.R. § 3.159.  
The appellant has urged that there are additional pertinent 
VA treatment records that should be obtained.  The appellant 
claims that the March 2007 VA examiner's report referred to 
VA treatment records which were not in the file, including 
September 2004 primary care notes and electronic notes from 
VACT.  Ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  
Additionally, the joint motion indicates that the Board's, 
"implied finding that the March 2007 VA examination was 
adequate for rating purposes was inadequate for judicial 
review."  In consideration of this finding, the Board has 
determined that an additional examination and opinion, 
considering all of the medical evidence and the veteran's 
contentions, could be beneficial.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain a 
copy of any pertinent VA outpatient 
records, including but not limited to any 
primary care notes dated in September 
2004 and any electronic notes from VACT.  
If the veteran identifies any other 
pertinent medical records that have not 
been obtained, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of those records.  If the 
RO or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

2.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of his cervical spine.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's cervical spine 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to service.

The rationale for all opinions expressed 
must also be provided.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand the Board intimates no opinion as to any 
ultimate outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




